In an action for a separation on the grounds of cruel and inhuman treatment, abandonment and nonsupport, defendant husband appeals from an order of the Supreme Court, Westchester County, dated September 28, 1960, awarding plaintiff wife $100 a week alimony, pendente lite, for the support of herself and two infant children of the marriage residing with her, awarding her $1,250 counsel fees, and directing the husband to pay the first semester’s tuition at college for their son. Order modified by reducing the alimony award to $50 and limiting it to the support of the two infant children who reside with the wife; and by striking out in toto the award of counsel fee. As so modified the order is affirmed, without costs. The facts disclosed by the record: that shortly before the commencement of this action the wife appropriated $37,000 in cash and bonds valued in excess of $4,600, and that the husband turned over to her about $12,000 in bank deposits, all negative any need for the award of alimony, pendente lite, for herself and for counsel fees to enable her to prosecute the action (Lake v. Lake, 194 N. Y. 179; Hirschberg v. Hirschberg, 7 A D 2d 869; Rowley v. Rowley, 6 A D 2d 1049; Rubino v. Rubino, 9 A D 2d 959). This *937disposition is without prejudice, however, to the right of the trial court, on the basis of the facts adduced upon the trial, to make any appropriate award of counsel fee to the wife, or to make any appropriate award of permanent alimony for her and the children, or to make retroactive to the return date of this motion such portion of the, permanent alimony (if any be awarded) as is intended for her personally (Hirschberg v. Hirschberg, supra; Rowley v. Rowley, supra). The issues in this action should be resolved by a prompt trial. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.